DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.
 
Election/Restrictions
Claims 11-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/30/2019.

	Claims 2, 4 and 6-10 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4 and 6-10 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  Applicants are kindly asked to review this guidance.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
Claim 2 is drawn to a dietary composition for improving mental and physiological performance in an individual consisting of an effective amount of medium chain triglycerides (MCT) oil, Gingko Biloba, Panax Ginseng, phosphatidylserine, Bacopa Monnieri, and of Polygala Tenuifolia, wherein a single administration of the composition is formulated to consist of 120-360 mg of Gingko Biloba, 200-400 mg of Panax Ginseng, 200-750 mg of phosphatidylserine, 100- 300 mg of Bacopa Monnieri, and 100-300 mg of Polygala Tenuifolia dissolved in 8-30 g of MCT oil.
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that medium chain triglycerides (MCT) oil, Ginkgo Biloba, Panax Ginseng, phosphatidylserine, Bacopa Monnieri, and Polygala Tenuifolia that comprise the claimed compositions have any characteristics that are different from naturally occurring medium chain triglycerides (MCT) oil, Ginkgo Biloba, Panax Ginseng, phosphatidylserine, Bacopa Monnieri, and Polygala Tenuifolia.  Regarding the claimed amounts of medium chain triglycerides (MCT) oil, Gingko Biloba, Panax Ginseng, phosphatidylserine, Bacopa Monnieri, and Polygala Tenuifolia, there is no indication that the amounts as claimed impart any other markedly different characteristics on the composition. It is well understood, routine and conventional to combine active ingredients together that have the same activity. Since medium chain triglycerides (MCT) oil, Ginkgo Biloba, Panax Ginseng, phosphatidylserine, Bacopa 
Claim 4 is drawn to the dietary composition of claim 2, wherein the single administration of the composition is formulated to further consist of an effective amount of 40 g of docosahexaenoic acid and an effective amount of 80 g of eicosapentaenoic acid. 
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that combining docosahexaenoic acid and eicosapentaenoic acid with medium chain triglycerides (MCT) oil, Gingko Biloba, Panax Ginseng, phosphatidylserine, Bacopa Monnieri, and Polygala Tenuifolia that comprise the claimed compositions provide a composition that has any characteristics that are different from naturally occurring docosahexaenoic acid and eicosapentaenoic acid, medium chain triglycerides (MCT) oil, Ginkgo Biloba, Panax Ginseng, phosphatidylserine, Bacopa Monnieri, and Polygala Tenuifolia.  Regarding the claimed amounts of docosahexaenoic acid and eicosapentaenoic acid, there is no indication that the amounts as claimed impart any other markedly different characteristics on the composition. It is well understood, routine and conventional to combine active ingredients together that have the same activity. Since docosahexaenoic acid and eicosapentaenoic acid, medium chain triglycerides (MCT) oil, Gingko Biloba, Panax Ginseng, phosphatidylserine, Bacopa Monnieri, and Polygala Tenuifolia are all effective for enhancing memory, there is nothing markedly different with regards to the activity of the composition from the activity of the individual components in nature.
Claim 5 is drawn to the dietary composition of claim 1, further comprising epigallocatechin gallate.  Claim 6 is drawn to the dietary composition of claim 2, further formulated to comprise 260-950 mg of epigallocatechin gallate.  
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that combining epigallocatechin gallate with medium chain triglycerides (MCT) oil, Ginkgo Biloba, Panax Ginseng, phosphatidylserine, Bacopa Monnieri, and Polygala Tenuifolia that comprise the claimed compositions provide a composition that has any characteristics that are different from naturally occurring epigallocatechin gallate, medium chain triglycerides (MCT) oil, Ginkgo 
Claim 7 is drawn to the dietary composition of claim 1, wherein the dietary composition is a beverage additive.  Claim 8 is drawn to the dietary composition of claim 7, wherein the beverage is a caffeinated beverage.  Claim 9 is drawn to the dietary composition of claim 1, wherein the dietary composition is a food additive.  Claim 10 is drawn to the dietary composition of claim 9, wherein the food is butter.
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that medium chain triglycerides (MCT) oil, Ginkgo Biloba, Panax Ginseng, phosphatidylserine, Bacopa Monnieri, and Polygala Tenuifolia that comprise the claimed compositions have any characteristics that are different from naturally occurring medium chain triglycerides (MCT) oil, Ginkgo Biloba, Panax Ginseng, phosphatidylserine, Bacopa Monnieri, and Polygala Tenuifolia.  Regarding the claimed amounts of medium chain triglycerides (MCT) oil, Ginkgo Biloba, Panax Ginseng, phosphatidylserine, Bacopa Monnieri, and Polygala Tenuifolia, there is no indication that the amounts as claimed impart any other markedly different characteristics on the composition. It is well understood, routine and conventional to combine active ingredients together that have the same activity and to formulate active ingredients into edible composition for palatable consumption.  Formulating a composition into a beverage (which can simply require water, which does not impart any markedly different characteristic to the formulation, since plants contain water and compounds found naturally in medium chain triglycerides (MCT) oil, Ginkgo Biloba, Panax Ginseng, phosphatidylserine, Bacopa Monnieri, and Polygala Tenuifolia would still be retained even when combined with water) or into butter (the compounds found naturally in that medium chain triglycerides (MCT) oil, Ginkgo Biloba, Panax 
These are product claims and there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 2 are rendered uncertain by the phrase “a single administration of the composition” because it is not clear if Applicant is claiming that these amounts are what the total amount of each ingredient in the composition is present in an amount of or if Applicant is claiming that the 
The metes and bounds of claim 4 are rendered uncertain by the phrase “the single administration of the composition is formulated to further consist of an effective amount of 40g of docosahexaenoic acid and…80 g of eicosapentaenoic acid” because the single administration lists amounts in mg and it is not clear how the formulation can contain grams of additional ingredients, particularly since the composition is a composition that consists of a specific combination of ingredients. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 6 are rendered uncertain by the phrase “wherein the single administration of the composition is formulated to further consist of an effective amount of 260-950 mg of epigallocatechin gallate” because claim 2 is closed claim language and therefore adding an additional ingredient would open the claim language, so it is not clear how a composition can consist of the instantly claimed ingredients and then have additionally claimed ingredients not originally claimed. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
Please note that the language in claims 4 and 6 open the claim language from consisting of to comprising, because these ingredients are additional ingredients that are claimed that are not part of the original claim.  Therefore, the claims are construed as open claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kidd (U), in view of Neale et al. (V), Li et al. (W) and Henderson (C*, 8426468).
Kidd teaches phosphatidylserine, Ginkgo biloba, and Bacopa monniera are safe and effective for improving cognitive dysfunction (See e.g. abstract), wherein phosphatidylserine is administered in an amount of 300 mg/day for memory loss and up to 600 mg/day for mood enhancement (See e.g. page 149), ginkgo biloba in an amount of 120-240 mg, but that higher doses of 240 mg could be more effective (See e.g. page 153) and Bacapoa monniera in an amount of 1.05 g/day (See e.g. p. 155).

Li teaches memory enhancing effects of Polygala tenuifolia and that the Polygala tenuifolia can be administered in an amount of 100 to 200 mg/kg (See e.g. abstract).
Henderson teaches a method of treating or preventing loss of cognitive function comprising administering medium chain triglycerides in an amount of 0.5g/kg/day-10g/kg/day (See e,g, claim 4) from oil (See e.g ).  Henderson further teaches that the MCT can be used in the form of a nutritional drink (See e.g. Example 1). Henderson further teaches powdered Beverages MCT may be prepared in a dried form, useful for food bars and powdered beverage preparations (See e.g. Example 2).
None of the references require additional ingredients as part of the formulation.
It would have been obvious to one of ordinary skill in the art to modify provide a nutritional composition combining Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, and phosphatidylserine because at the time the invention was made, it was known that Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, and phosphatidylserine are effective for treating, cognitive decline.  A person of ordinary skill in the art would have understood to include Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, and phosphatidylserine in a formulation for preventing or treating cognitive decline because at the time the invention was made, it was known that Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, and phosphatidylserine are well known in the art for preventing or treating cognitive decline.  A person of ordinary skill in the art would have understood to adjust the amount of Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, and phosphatidylserine within the composition since the references clearly teach that Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, and phosphatidylserine are effective for treating and preventing cognitive decline. The skilled artisan would have understood to include and adjust the amount Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, and phosphatidylserine with expectation of success.  A person of ordinary skill in the art would have understood to use Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, and phosphatidylserine to provide a beverage formulation and to provide a food additive because it was known at the time the invention was made that Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, and phosphatidylserine are useful ingredients in treating cognitive decline, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claims 2, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Buchwald-Werner et al. (US 20140322198 A1), in view of Henderson (C*, 8426468) and Miller (US 20110280852 A1).
Buchwald-Werner teaches a composition comprising a plant, wherein the plant can be a combination of plants and can be Ginkgo biloba, Panax Ginseng, Bacopa monnieri and Polygala tenuifolia (See e.g. claim 15 and paragraph 0024) and can further comprise palm oil (See e.g. paragraph 0095)(which reads on medium chain fatty acid oil), epigallocatechingallate and an omega-3-fatty acid or other lipid (See e.g. claim 14) and phosphatidylserine (See e.g. paragraph 0023) for preventing, delaying or treating a cognitive dysfunction, condition, disorder or disease including Alzheimer’s (See e.g. claims 1 
Buchwald-Werner does not teach MCT, EPA, DHA or caffeine.
Henderson teaches MCT for cognitive decline (See claim 4).
Miller teaches a dietary supplement for treating, ameliorating, or preventing conditions associated with cognitive decline including Alzheimer’s comprising caffeine, panax ginseng, ginkgo biloba (sic) (See e.g. claim 1), EPA and DHA (See e.g. claim 5).
It would have been obvious to one of ordinary skill in the art to modify the composition by combining Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, and phosphatidylserine, epigallocatechingallate, with caffeine, and EPA and DHA (as the omega-3-fatty acids) because at the time the invention was made, it was known that Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, and phosphatidylserine epigallocatechingallate, caffeine, EPA and DHA are effective for treating, ameliorating, or preventing conditions associated with cognitive decline including Alzheimer’s.  A person of ordinary skill in the art would have understood to include Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechingallate, caffeine, EPA and DHA in a formulation for preventing or treating cognitive decline because these ingredients are well known in the art for preventing or treating cognitive decline.  A person of ordinary skill in the art would have understood to adjust the amount of Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechingallate, caffeine, EPA and DHA within the composition, since the references clearly teach that Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil,phosphatidylserine, epigallocatechingallate, caffeine, EPA and DHA are effective for treating and preventing cognitive decline. The skilled artisan would have understood to include and adjust the amount of Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, and phosphatidylserine, epigallocatechingallate, caffeine, EPA and DHA with expectation of success.  A person of ordinary skill in the art would have understood to use Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechingallate, caffeine, EPA and DHA to provide a beverage formulation 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechingallate, caffeine, EPA and DHA are useful ingredients in treating, ameliorating, or preventing conditions associated with cognitive decline including Alzheimer’s, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


s 2, 4 and 6-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Buchwald-Werner et al. (US 20140322198 A1), in view of Henderson (C*, 8426468), Miller (US 20110280852 A1) and Buecker et al. (EP 2032183 A1).
The teachings of Buchwald-Werner, Henderson and Miller are set forth above and applied as before.
Buchwald-Werner does not teach butter.
Buecker teaches a composition for treating or preventing progression of a brain disorder or Alzheimer’s comprising clarified butter and Panax ginseng (See e.g. claim 15).
It would have been obvious to one of ordinary skill in the art to modify the composition by combining Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechingallate, caffeine, EPA and DHA (as the omega-3-fatty acids) and to combine the formulation with butter because at the time the invention was made, it was known that Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechingallate, caffeine, EPA and DHA and butter are effective for treating, ameliorating, or preventing conditions associated with cognitive decline including Alzheimer’s.  A person of ordinary skill in the art would have understood to include Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechingallate, caffeine, EPA and DHA and butter in a formulation for preventing or treating cognitive decline because these ingredients are well known in the art for preventing or treating cognitive decline.  A person of ordinary skill in the art would have understood to adjust the amount of Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechingallate, caffeine, EPA and DHA within the composition since the references clearly teach that Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechingallate, caffeine, EPA and DHA are effective for treating and preventing cognitive decline. The skilled artisan would have understood to include and adjust the amount of Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechingallate, caffeine, EPA and DHA with expectation of success.  A person of ordinary skill in the art would have understood to use Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechingallate, caffeine, EPA and DHA to provide a 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that Ginkgo biloba, Panax Ginseng, Bacopa monnieri,Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechingallate, caffeine, EPA and DHA are useful ingredients in treating, ameliorating, or preventing conditions associated with cognitive decline including Alzheimer’s, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the claims are drawn to nature-based products produced by combining multiple components, and therefore the markedly different characteristics analysis should be applied to the resultant nature-based combinations, rather than their component parts. Applicant further argues that those components are medium chain triglycerides (MCT) oil, Ginkgo Biloba, Panax Ginseng, phosphatidylserine, Bacopa Monnieri, and Polygala Tenuifolia, which are not found together in nature. Applicant further argues that the mixture imparts changed functional properties. Applicant further argues that as pointed out in paragraphs 0015 and 0019 of the specification, some of the components in the dietary composition utilize MCT oil as a solvent and that Bacopa Monnieri and phosphatidylserine require a lipid transporter to be absorbed, such that the MCT oil enhances the absorption of these components and their oral effectiveness. Applicant further argues that the dietary composition (which is meant to be consumed or ingested by an individual, as stated in paragraph 0011 of the specification) changes the functional properties of Bacopa Monnieri and phosphatidyl serine, such that they have a much more effective absorption in the presence of MCT oil than they would have in the absence of MCT oil. 
Applicant further argues that the dietary composition of claim 1 further imparts changed functional properties in that the components provide synergistic benefits (as indicated in paragraph 0014 of the specification), and not merely additive benefits. Ginkgo Biloba and Panax Ginseng in combination are synergistic, as Ginkgo Biloba alone induces impairment in working recall but does not do so with the addition of Panax Ginseng (see paragraph 0025 of the specification), that phosphatidylserine enhances the bioactive components of Gingko Biloba extract (see paragraph 0026 of the specification). Applicant further argues that an additional synergistic effect is provided by combination of Panax -6-ginseng Application No.: 15/343,620with Polygala Tenuifolia, which has been suggested to increase circulating levels and absorption of Panax Ginseng (see paragraph 0028 of the specification). Applicant further argues that the amounts are critical in a single administration to ensure dissolution of the components into the MCT oil and to provide an effective amount of each component to derive the beneficial effects of the composition of claim 1. Accordingly, claim 2 is like claim 1 in that is it not a product of nature judicial exception. Applicant further 
This is not found persuasive because Applicant’s claim 2 does not recite synergistic amounts of ingredients.  Applicant is claiming effective amounts of each ingredient and then that these ingredients are made into a formulation in ranges of amounts, but this is per dosage and Applicant has not displayed synergism in the originally filed specification.  It is not clear what applicant regards as unexpected, enhanced, or synergistic.  A carrier (MCT) does not provide anything markedly different because it is routine, well understood and conventional to add a carrier to a composition.  Further MCT oil is a natural product and it is well known to be useful for preventing, delaying or treating a cognitive dysfunction, condition, disorder or disease including Alzheimer’, as are the other claimed natural products. Applicant has not provided adequate data or a study that shows that the formulation is more effective than the individual ingredients and therefore has not demonstrated synergy (with regards to claim 2).  The rejection is maintained for the reasons of record and for the reasons set forth above.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699